Citation Nr: 1139129	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-26 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a higher disability evaluation for the service-connected gout, currently evaluated as 40 percent disabling. 



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO.

In April 2011, the Board remanded the case to the RO for additional development of the record.   

In August 2011, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A careful review of the record shows that the Veteran's service-connected gout of the hands and feet may have has worsened since his last examination in December 2009.  

The Veteran submitted a VA treatment record dated in September 2011 showing that he had an acute gout attack and was taking 50 milligrams of indomethacin three times a day.  The physician noted his concern that the Veteran was having recurrences despite using allopurinol and colchicine.  

The physician indicated that the Veteran should consider a follow-up with rheumatology if frequent attacks continued.  The record shows that the dosage of indomethacin has been doubled since October 2009.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The RO should make an attempt to obtain copies of any outstanding VA treatment records referable to treatment for the service-connected gout dated since October 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain all records of the Veteran's treatment for the gout since October 2009 from the VA healthcare system in Connecticut.  If no such records are available, this should be so reported in the record.  

The Veteran also should be notified that he may submit additional medical evidence or treatment records to support his claim.

2.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected gout.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations of the gout.  The examiner should indicate whether the gout is an active process or whether the Veteran has chronic residuals of gout.  

The examiner should report whether the gout is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings and/or causes weight loss and anemia productive of severe impairment of health.  

The examiner should render an opinion as to whether the Veteran's exacerbations of gout are incapacitating and/or severely incapacitating.  

The examiner should report the number and frequency of the exacerbations per year and indicate whether the episodes occur over a prolonged period.  The examiner should report whether the gout causes constitutional manifestations associated with active joint involvement that is totally incapacitating.

The examiner should specify all joints affected by the gout.  The examiner should report the ranges of motion of each joint affected by the gout including the fingers/hands, wrists, and ankles in degrees and/or whether there is any ankylosis in the involved joints.  

The examiner should report whether there is evidence of weakened movement, excess fatigability, incoordination, flare-ups or pain in each joint.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent. 

A rationale must be provided for all findings and conclusions reached.  

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


